In The
                               Court of Appeals
                      Seventh District of Texas at Amarillo
                               ________________________

                                   No. 07-19-00185-CV
                               ________________________


                     IN RE DIMENSION ENERGY SEVICES, LLC
             F/K/A ENERGY SERVICES ACQUISITIONS II, LLC, RELATOR


                                     Original Proceeding
                   Arising From Proceedings Before the 31st District Court
                                   Wheeler County, Texas
                Trial Court No. 13,809; Honorable Steve R. Emmert, Presiding


                                        June 14, 2019

                             MEMORANDUM OPINION
                     Before QUINN, C.J., and PIRTLE and PARKER, JJ.


       Relator, Dimension Energy Services, LLC formerly known as Energy Services

Acquisitions II, LLC, filed a petition for writ of mandamus to compel the trial court to vacate

its Order for Turnover in favor of Real Party in Interest, Michael O’Gorman. Now pending

before this court is the Agreed Motion to Dismiss Petition for Writ of Mandamus Without

Prejudice filed by Relator. By this motion, Relator represents that the parties have

reached an agreement to dismiss this proceeding without prejudice to refiling same as
part of their efforts to resolve the underlying matter. Accordingly, without passing on the

merits of Relator’s petition, we grant the motion and dismiss the original proceeding

without prejudice. See TEX. R. APP. P. 42.1(a)(1). Pursuant to the motion, all costs shall

be taxed against the parties incurring them.      Id. at 42.1(d). Having dismissed this

proceeding at Relator’s request, no motion for rehearing will be entertained.




                                                 Per Curiam




                                            2